Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/050,473 filed on 10/26/20. Claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/20 & 8/17/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it uses legal phraseology such as “the invention relates to” and uses reference characters.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Lines 1 & 2: “the drive train”
There is insufficient antecedent basis for the claimed limitation.
Line 4: “a transmission”
This appears to be a double inclusion of the limitation mentioned on line 2.
Line 9: “a control command”
This appears to be a double inclusion of the limitation mentioned on line 6.
Line 9: “an actuating mechanism”
This appears to be a double inclusion of the limitation mentioned on line 7.
Claim 2
Line 3: “a transmission”
This appears to be a double inclusion of the limitation mentioned on line 2 of claim 1.
Claim 3
Line 2: “a transmission”
This appears to be a double inclusion of the limitation mentioned on line 2 of claim 1.
Line 3: “the speed of the transmission”
There is insufficient antecedent basis for the claimed limitation.
Claim 4
Line 3: “a transmission”
This appears to be a double inclusion of the limitation mentioned on line 2 of claim 1.
Line 3: “a control command”
This appears to be a double inclusion of the limitation mentioned on line 6 of claim 1.
Claim 5
Line 2: “The degree”
There is insufficient antecedent basis for the claimed limitation.
Claim 6
Lines 1 & 2: “a control command”

Line 3: “a drive train”
This appears to be a double inclusion of the limitation mentioned on lines 1 & 2 of claim 1.
Claim 7
Lines 1 & 2: “a parking lock system, a vehicle, at least one electric motor, a transmission”
This appears to be a double inclusion of the limitation mentioned in claim 1.
Claim 8
Lines 2 & 3: “the front axle, the rear axle, the drive train”
There is insufficient antecedent basis for the claimed limitation.
Claim 9 is also rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,371,909 to MacFarlane et al.
Claim 1
MacFarlane discloses in Fig 1-2,
A method for activating a parking lock system in the drive train of a vehicle (Column 3 lines 3-19)  with at least one electric motor with a transmission (Column 2, lines 1-14), which is connected to driven wheels, the method comprising: a) comparing a speed nE of the at least one electric motor with a transmission with a preset limit speed nG which represents a threshold value (Columns 5 lines 26-67 Column 6 lines 1-15 the electric motor speed is one of the many speeds measured and compared to a max allowable actuation speed), b) when the speed nE falls below the limit speed nG, triggering a control command (e.g. 34 & 36 Fig 1) to actuate an actuating mechanism for activating the parking lock system, c) when the speed nE exceeds the limit speed nG, preventing triggering of a control command (e.g. 30 & 32, Fig. 1) to actuate an actuating mechanism for activating the parking lock system, and d) performing a second comparison step as long as nE > nG and, if nE nG, branching to method step b) (Fig 2, comparison is continuous from at least 110 to 114).
Claim 2
The method as claimed in claim 1, wherein there is a fixed correlation between the speed nE of the at least one electric motor with a transmission and a speed vF of the vehicle (Column 2, lines 40-55, electric motor in combination provide the overall vehicle speed).

Claim 3
The method as claimed in claim 1, wherein the speed nE of the at least one electric motor with a transmission is calculated in an evaluation unit (Column 2 lines 1-14, the transmission control unit) using the vehicle speed vF or the speed of the transmission (Column 4 lines 1-19, using various sensors and algorithms to calculate the vehicle speed).
Claim 6
The method as claimed in claim 1, wherein a control command is triggered to actuate the actuating mechanism for activating the parking lock system in such a way that a front axle, a rear axle, or a drive train is immobilized (Column 3 lines 3-19, the parking lock immobilize the drive train).
Claim 7
A parking lock system for a vehicle with at least one electric motor, with a transmission, which is connected to the wheels of the vehicle, wherein the parking lock system is operated according to the method as claimed in claim 1, wherein the parking lock system comprises a switchable positive-fit lock (Column 3 lines 3-19, the parking lock immobilize the drive train via a parking pawl with gear).
Claim 8
The parking lock system as claimed in claim 7, wherein the parking lock system is associated with the front axle, the rear axle, or the drive train of the vehicle (Column 3 lines 3-19, the parking lock immobilize the drive train).


Claim 9
The parking lock system as claimed in claim 7, wherein the parking lock system comprises a mechanical prohibiting mechanism which prevents the switchable positive-fit lock from engaging at a higher vehicle speed vF (Column 3 lines 3-19, the parking lock immobilize the drive train via a parking pawl with gear).
Allowable Subject Matter
Claims 4 & 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Ueno ‘369 teaches a parking lock device but lacks comparing the electric motor speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUAN LE/Primary Examiner, Art Unit 3659